                                         Case 5:17-cv-00220-LHK Document 1141 Filed 01/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                    Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                           ORDER COMPELLING FTC TO FILE
                                                                                              JANUARY 7, 2019 WITNESS LIST
                                  14              v.

                                  15     QUALCOMM INCORPORATED, et al.,
                                  16                    Defendants.

                                  17

                                  18           On January 4, 2019, the parties agreed to file their list of witnesses 2 days before the

                                  19   witnesses are called. As of nearly 5:00 p.m. on January 6, 2019, the Federal Trade Commission

                                  20   (“FTC”) has not yet filed its list of witnesses for Monday, January 7, 2019. Knowledge of the

                                  21   witnesses would be helpful to the Court in determining when third party sealing motions must be

                                  22   decided. The FTC is ordered to file its January 7, 2019 witness list by 6:00 p.m. on January 6,

                                  23   2019.

                                  24   IT IS SO ORDERED.

                                  25

                                  26
                                  27

                                  28                                                      1
                                       Case No. 17-CV-00220-LHK
                                       ORDER COMPELLING FTC TO FILE JANUARY 7, 2019 WITNESS LIST
                                         Case 5:17-cv-00220-LHK Document 1141 Filed 01/06/19 Page 2 of 2




                                   1   Dated: January 6, 2019

                                   2                                            ______________________________________
                                                                                LUCY H. KOH
                                   3                                            United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             2
                                       Case No. 17-CV-00220-LHK
                                       ORDER COMPELLING FTC TO FILE JANUARY 7, 2019 WITNESS LIST
